Title: From Alexander Hamilton to James McHenry, 11 July 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            N. York July 11th. 1799
          
          Col: Ogden mentions to me that there is a Hollander desirous of enlisting in his Regt. who has served an Apprenticeship in this Country and who is of a character worthy of trust. I should not deem it inconsistent with the Spirit of the regulation to permit the inlistment of every such person. If you are of the same opinion it shall be done
          With great respect &c.
           Secy. of War 
        